Citation Nr: 1515507	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  10-21 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for patellofemoral degenerative changes of the right knee.  

2.  Entitlement to an initial evaluation in excess of 10 percent for bilateral patellofemoral degenerative changes of the left knee.

3.  Entitlement to an increased compensable evaluation for right renal cyst. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 


INTRODUCTION

The Veteran served on active military duty from June 1988 to June 2008. 

This matter comes before the Board of Veterans' Appeals (Board) from July 2008 and September 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The issue of entitlement to an extension of a 100 percent temporary rating for the right knee has been raised by the record in an August 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran has filed a claim for an increased evaluation for his service connected bilateral knee disability, currently rated as 10 percent disabling for each knee.  However, prior to adjudicating the claim, the Board has found that further development is necessary.  

The Veteran has made statements that he believes his bilateral knee disability as has increased in severity.  Significantly, the Veteran indicated in a February 2015 statement that he was scheduled to have a total right knee replacement in April 2015 at Portsmouth Naval Hospital and a partial replacement of the left knee at a later date.  Records of this surgery are relevant and should be obtained.  

Additionally, given the Veteran's complaints of worsening and the length of time since his knees were clinically evaluated, the Board finds a new examination is warranted to address the current severity of his bilateral knee disability.  See 38 C.F.R. § 3.159; see also VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's statutory duty to assist includes a thorough and contemporaneous medical examination).
The Board is also remanding for the Veteran's updated VA and private treatment notes.  

Concerning the issue of an increased evaluation for the right renal cyst, an October 2013 RO decision continued the noncompensable evaluation.  In April 2014, the Veteran submitted a notice of disagreement (NOD) with the October 2013 RO decision. 38 C.F.R. § 20.201. 

An SOC is required when a claimant protests a determination. 38 C.F.R. §§ 19.26, 19.29.  To date, no SOC has been furnished in response to the Veteran's timely NOD, or at least no SOC has been associated with the claims file (physical or paperless) that is now before the Board.  Therefore, remand is required for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all records of VA and non-VA health-care providers who have treated or examined him for any knee condition.  After obtaining any appropriate authorizations for release of medical information, the RO must seek to obtain any potentially relevant records that have not been previously received from each health-care provider the Veteran identifies.  

The RO should specifically request records pertaining to the April 2015 surgery at Portsmouth Naval Hospital.

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

2.  The RO/AMC should associate with the file all relevant treatment records from the Hampton VAMC from January 2015 to the present.  Efforts to obtain these records must be associated with the claims file and request for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

3.  After completion of the above, the RO/AMC should schedule the Veteran for a VA orthopedic examination to determine the current severity of his bilateral knee disability.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner is to perform all required and necessary tests, to include range of motion and stability testing.  The examiner must fully describe the current status of the service connected bilateral knee disability, specifically commenting on pain on motion and limitation of motion of the knees.

4.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction provided him a supplemental statement of the case.  Allow an appropriate period of time for response.

5.  Issue an SOC addressing the issue of entitlement to an increased compensable evaluation for a right renal cyst.  The Veteran must be advised of the time limit in which he may file a substantive appeal.  38 C.F.R. § 20.302(b) (2014).  If, and only if, the Veteran timely perfects an appeal as to that issue, return the matter to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






